DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 requires an ending period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 6 and 16, each recite, “…a number of apertures disposed only within a top surface of the rod”.  However, the specification describes the rod collectively as reference number 42 (see Fig. 2 and 1st paragraph on page 5 of the specification).  The support rod 42 includes the apertures 52, and also the aperture 50 of the bracket which is part of the support rod.  Therefore, the recitation of apertures “only within a top surface of the rod” is indefinite.  This is further evidenced when Applicant recites the support rod comprises the bracket in claims 4 and 14.  It appears Applicant should further define the rod within the claims to define the positioning of the apertures 52.  Appropriate explanation or corrections are required.

In regards to claim 17, “the shelf” in line 10 lacks proper antecedent basis.  Appropriate correction is required. 
In regards to claim 18, step a recites, “...providing a storage system having one or more vertical walls”, and step b recites, “…engaging at least one support assembly according to claim 16 or claim 17 with the at least one vertical wall panel”.  However, the support assembly in claim 16 and 17 already positively recites a wall panel as part of the support assembly in part a of each claim.  It is unclear if the one or more vertical walls is intended to be the wall panel of support assembly.  Furthermore, “the at least one vertical wall panel” in line 5 lacks proper antecedent basis.  It appears Applicant should refer to one or more of the vertical wall panels in part a of claim 18.  Appropriate explanation or correction is required.
Claims 4, 5, 9, 10, 14 and 15 are rejected based on their respective dependencies.
Allowable Subject Matter
Claim 7 is allowed.  Claims 4-6, 8-10 and 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Stanton L Krycinski/Primary Examiner, Art Unit 3631